Appeal from a judgment of the County Court, Rensselaer County, rendered October 9, 1970, upon a verdict convicting defendant of the crime of attempted robbery, first degree in violation of sections 110.00 and 160.15 of the Penal Law. Defendant was indicted for attempted robbery, first degree. The jury found him guilty as charged. On this appeal he raises three issues: (1) he maintains that his participation in a police lineup prior to arrest without counsel was error; (2) that error was also committed in not requiring the People to clearly establish that the in-court identification was not tainted by his improper lineup identification; and (3) that the court erred in refusing defendant an adjournment of the suppression hearing to produce additional witnesses. We find no merit in any of these alleged errors. The record establishes that defendant’s attorney had two weeks’ notice of the date of the suppression hearing and did not subpoena the two additional witnesses, although he knew at all times who they were. Under these circumstances we cannot say it was an abuse of discretion for the court to deny the adjournment. As to the pretrial lineup, there is sufficient evidence that the defendant voluntarily participated in the lineup and that he had been advised of his right to counsel and waived it. Finally, the record demonstrates that each of the three witnesses who identified defendant had ample opportunity to see and observe him at the time of the commission of the crime. Judgment affirmed. Herlihy, P. J., Staley, Jr., Greeñblott and Sweeney, JJ., concur.